DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 01/21/2022.
3.    	Status of the claims:
•    Claims 1, 8, 10 have been amended.
•    Claims 7 and 9 have been canceled.
•    Claims 1-6, 8, 10-12 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 01/21/2022 with respect to the rejection of claims 1-6, 8, 10-16 have been fully considered but are not persuasive.
5.    	Regarding amended independent claim 1, on pages 1-3 of Applicant’s remarks dated 01/21/2022, the applicant states that GAO expressly teaches away from scheduled/periodic measurement and reporting by explaining that such a configuration results in unnecessary signaling between the UEs and the eNB.      
6.    	In response to applicant’s remarks, the examiner respectfully disagrees. As depicted in figure 3, by performing different steps to determine suitable resources available for D2D communications in the resource pools, GAO implicitly discloses predefined measurement schedule. Moreover, Fig. 3 and paragraph 67 further explain the scenario wherein a measurement regarding a resource utilization state in this other resource pool(s) is conducted in step S160 (indicated as dashed box in FIG. 3 due to the optional status of this step). In this step S160, it may be determined, in accordance with the processing of steps S120 and S130, whether in this alternative resource pool suitable resources are present. For this purpose, the corresponding RU signaling information concerning the other resource pool are used in order to detect RU signaling from other UEs (D2D clusters) for determining whether and which resources of the alternative resource pool are already used. As a result of step S160, it may be found out that the other resource pool(s) is/are also overloaded or have sufficient resources (i.e. have a low load). In other words, by means of step S160, a load status of the other resource pool(s) is obtained. 
7.    	Regarding independent claims 15 and 16, on pages 3-5 of Applicant’s remarks dated 01/21/2022, the applicant states that Gao fails to disclose that his CHs perform monitoring to determine if another terminal device is seeking to communicate with the terminal device in a D2D manner using the set of radio resources, much less that this monitoring is performed with a plurality of sets (i.e., “a set” and “an updated set”) of radio resources used for D2D communications, as required by independent claim 15.
8.    	In response to applicant’s remarks, the examiner respectfully disagrees. GAO discloses that the detection of the RU signaling by a CH or UE may be triggered by monitoring mode configuration signaling, e.g. when a CH or UE is configured to monitor the RU situation and to report correspondingly to the eNB. Moreover, section discloses in step S150, the CH of the D2D duster begins to send an own RU signaling on the dedicated resource in which the resources selected and reserved in step S140 are signaled towards potential listeners (i.e. other CHs or UEs)). Furthermore, section 114 discloses multiple resource pools.
Please see the rejection below.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of U.S. Patent # 10,575,291 B2 in view of GAO et al. (US 20140094183 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 23 of U.S. PAT NO. 10,575,291 B2 teaches most of the claimed elements as well as additional subject matter as addressed in the table below.
US Application 16/795,580
US Patent # 10,575,291 B2
Independent claim 1.  Circuitry for a terminal device for use in a wireless telecommunication system supporting device-to-device (D2D) communications between terminal devices, wherein the circuitry is configured to: 

receive an indication of a set of radio resources available for D2D communications within the wireless telecommunication system from a network entity; 
measure, in accordance with a predefined measurement schedule, an extent to which the set of radio resources is being used for D2D communications;
determine an indication of an extent to which the set of radio resources is being used for D2D communications based on the measured extent to which the set of radio resources is being used for DZD communications; and
transmit the indication of the extent to which the set of radio resources is being used for D2D communications to the network entity.




Independent claim 23.  A terminal device for use in a wireless telecommunication system supporting device-to-device (D2D) communications between terminal devices, wherein the terminal device comprises a controller and a transceiver configured to operate together to: 
receive an indication of a set of radio resources available for D2D communications within the wireless telecommunication system from a network entity; 


determine a fractional utilization indicating an extent to which the set of radio resources is being used for D2D communications; and 

transmit, in accordance with a predefined measurement schedule, the fractional utilization indicating the extent to which the set of radio resources is being used for D2D communications to the network entity, 
wherein determining the fractional utilization indicating the extent to which the set of radio resources is being used for D2D communications comprises the terminal device determining that the terminal device was required to wait for more than a predefined delay before being able to use the set of radio resources to make a D2D transmission.


Regarding independent claim 1, claim 23 of U.S. PAT NO. 10,575,291 B2 discloses all the subject matter of independent claim 1 of the instant application with the exception of measure, in accordance with a predefined measurement schedule, an extent to which the set of radio resources is being used for D2D communications; determine an indication of an extent to which the set of radio resources is being used for D2D communications based on the measured extent to which the set of radio resources is being used for DZD communications.
However, in a similar field of endeavor, GAO discloses measure, in accordance with a predefined measurement schedule, an extent to which the set of radio resources is being used for D2D communications (GAO, para. 46: the UEs representing a cluster head (CH) can detect the current resource utilization state in the resource pool by own measurement of signaling from other UEs, and decide on their own which of the offered resources are available or free); determine an indication of the extent to which the set of radio resources is being used for D2D communications based on the measured extent to which the set of radio resources is being used for D2D communications (GAO, para. 63: (GAO, para. 60, 78: the eNB 10 achieves information based on the RU signaling from CHs in its coverage area. On the basis of this information, it is possible to learn the actual resource utilization state for the configured resource pools. Thus, the eNB 10 can decide whether it is necessary to adjust the presently configured resource pools, in order to allow a better utilization of resources by the D2D clusters). Moreover, section 63 further discloses resources of the available (free) resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established in the own D2D cluster. The number of resources reserved by the D2D cluster may be determined based on a current traffic situation, an actual or expected requirement for the D2D communication).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine U.S. PAT NO. 10,575,291 B2 with the teaching of GAO by using the above features into the system of cited US Patent above as taught by GOA. The motivation for doing so would have been to provide a mechanism by means of which a resource allocation for a device-to-device communication is achievable with high resource efficiency and low signaling overhead.


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GAO et al. (US 20140094183 A1).

Regarding claim 1, GAO discloses circuitry for a terminal device for use in a wireless telecommunication system supporting device-to-device (D2D) communications between terminal devices (GAO: FIG. 1), wherein the circuitry is configured to: 
receive an indication of a set of radio resources available for D2D communications within the wireless telecommunication system from a network entity (GAO, FIG. 2, step 10, para. 50: in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10. The number and contents of the resource pools may depend on available resources, load conditions and the like);
measure, in accordance with a predefined measurement schedule, an extent to which the set of radio resources is being used for D2D communications (GAO, para. 46: the UEs representing a cluster head (CH) can detect the current resource utilization state in the resource pool by own measurement of signaling from other UEs, and decide on their own which of the offered resources are available or free); 
determine an indication of the extent to which the set of radio resources is being used for D2D communications based on the measured extent to which the set of radio resources is being used for D2D communications (GAO, para. 63: (GAO, para. 60, 78: the eNB 10 achieves information based on the RU signaling from CHs in its coverage area. On the basis of this information, it is possible to learn the actual resource utilization state for the configured resource pools. Thus, the eNB 10 can decide whether it is necessary to adjust the presently configured resource pools, in order to allow a better utilization of resources by the D2D clusters). Moreover, section 63 further discloses resources of the available (free) resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established in the own D2D cluster. The number of resources reserved by the D2D cluster may be determined based on a current traffic situation, an actual or expected requirement for the D2D communication); and 
transmit the indication of the extent to which the set of radio resources is being used for D2D communications to the network entity (GAO, FIG. 2, step 50, para. 54, 60: the new resource pool is again allocated to the D2D cluster and signaled to the CH (e.g. UE 20). Moreover, section 60 discloses the resource utilization (RU) signaling may be signaled by broadcasting by a cluster head of a D2D cluster, wherein the RU signaling is sent with a period configured by eNB 10). 

Regarding claim 2, GAO discloses the circuitry of claim 1, wherein the indication of the extent to which the set of radio resources is being used for D2D communications comprises radio resource control (RRC) signaling (GAO, para. 14: the set of radio resources is being used for D2D communications comprises radio resource control, RRC, signaling is an implementation detail that allows the communication network, e.g. the eNB, to balance the control signaling and the resource allocation efficiency). 

Regarding claim 3, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: determine an indication of an extent to which the set of radio resources is being used for D2D communications by determining that the terminal device has been restricted in an attempt to use radio resources within the set of radio resources for D2D communication (GAO, FIGS. 2, 3, para. 53, 62: disclose that the overload indicator is sent when the user is prevented/restricted from using the resource pool in case the determination in step 130 is negative, i.e. there is no vacant (or improper) resources detected, the newly configured D2D cluster sends an overload indication (OI) signaling to eNB (step 170)). 

Regarding claim 4, GAO discloses the circuitry of claim 3, wherein the circuitry is configured to: determine that the terminal device has been restricted in an attempt to use radio resources by determining that the terminal device has been prevented from using the set of radio resources to make a D2D transmission (GAO, FIGS. 2, 3, para. 53, 62: disclose that the overload indicator is sent when the user is prevented/restricted from using the resource pool in case the determination in step 130 is negative, i.e. there is no vacant (or improper) resources detected, the newly configured D2D cluster sends an overload indication (OI) signaling to eNB (step 170)). 

Regarding claim 5, GAO discloses the circuitry of claim 3, wherein the circuitry is configured to: determine that the terminal device has been restricted in an attempt to use radio resources by determining that the terminal device was required to wait for more than a predefined delay before being able to use the set of radio resources to make a D2D transmission (Gao, para. 60, 67: a predefined resource dedicated for RU signaling transmission may one of the resources of the configured D2D resource pool, or may be in a reserved resource outside of the D2D resource pool. Moreover, section 67 discloses before sending the OI, triggered by the determination result of step S130, and in case the information received from the eNB indicating the resource pool comprised at least one further resource pool or frequency band or the like, a measurement regarding a resource utilization state in this other resource pool(s) is conducted in step S160). 

Regarding claim 6, GAO discloses the circuitry of claim 3, wherein the circuitry is configured to: determine that the terminal device has been restricted in an attempt to use radio resources by determining there was less than a predefined amount of the set of radio resources remaining available for use by the terminal device to make a D2D transmission (GAO, Fig. 3, para. 46, 54: the eNB 10 decides that there are other available and free resources, so that it either reconfigures the present resource pool allocated to the OI sending D2D cluster (e.g. by adding or replacing resources). Moreover, paragraph 72 further discloses the monitoring of the updated set of resources in case a CH decides that additional resources are required for an already established D2D communication). 

Regarding claim 8, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: measure the extent to which the set of radio resources is being used for D2D communications in response to receiving, from the network entity, a request to transmit the indication of the extent to which the set of radio resources is being used for D2D communications (GAO, FIGS. 2, 3, para. 33, 82, 78: figure 2 illustrates in step 30 the feedback (response) regarding overload indicator received from the terminal device. Moreover, paragraph 53 discloses that the overload indicator is sent when the user is prevented/restricted from using the resource pool in case the determination in step 130 is negative, i.e. there is no vacant (or improper} resources detected, the newly configured D2D cluster sends an overload indication (O71) signaling to eNB (step 170)). 

Regarding claim 10, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: transmit the indication of the extent to which the set of radio resources is being used for D2D communications to the network entity in response to the circuitry determining, from the measurements, the extent to which the set of radio resources is being used for D2D communications exceeds a predefined threshold (GAO, Figs 2, 3, para. 53, 62: an overload indicator implies exceeding a predefined threshold). 

Regarding claim 11, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: receive an indication of an updated set of radio resources available for D2D communications within the wireless telecommunication system from the network entity (GAO, FIG. 2, step 10, para. 50: in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10. The number and contents of the resource pools may depend on available resources, load conditions and the like); determine an indication of an extent to which the updated set of radio resources is being used for D2D communications (GAO, para. 60, 78: the eNB 10 achieves information based on the RU signaling from CHs in its coverage area. On the basis of this information, it is possible to learn the actual resource utilization state for the configured resource pools. Thus, the eNB 10 can already in advance decide whether it is necessary to adjust the presently configured resource pools, e.g. in the frequency or time domain, in order to allow a better utilization of resources by the D2D clusters); and transmit the indication of the extent to which the updated set of radio resources is being used for D2D communications to the network entity (GAO, FIG. 2, step 50, para. 54, 60: the new resource pool is again allocated to the D2D cluster and signaled to the CH (e.g. UE 20). Moreover, section 60 discloses the resource utilization (RU) signaling may be signaled by broadcasting by a cluster head of a D2D cluster, wherein the RU signaling is sent with a period configured by eNB 10). 

Regarding claim 12, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: receive from the network entity one or more radio resource allocation messages to indicate radio resources selected from within the set of radio resources to be used by the terminal device for one or more D2D transmissions (GAO, FIG. 2, step 20, para. 29: figure 2 illustrates the eNB allocating resources for D2D communications). 

Regarding claim 13, GAO discloses the circuitry of claim 1, wherein the circuitry is configured to: select radio resources from within the set of radio resources to use for one or more D2D transmissions (GAO, FIG, 2, step 20, para. 29: figure 2 illustrates the eNB allocating resources for D2D communications). 

Regarding claim 14, GAO discloses the method of claim 13, wherein the circuitry is configured to: make the one or more D2D transmissions using the radio resources selected from within the set of radio resources (GAO, FIG. 2, step 20, para. 29: figure 2 illustrates the eNB allocating resources for D22R communications). 

Regarding claim 15, GAO discloses a terminal device for use in a wireless telecommunication system supporting device-to-device (D2D) communications between terminal devices (GAO: FIG. 1), wherein the terminal device comprises: circuitry configured to 
receive an indication of a set of radio resources available for D2D communications within the wireless telecommunication system from a network entity (GAO, FIG. 2, step 10, para. 50: in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10. The number and contents of the resource pools may depend on available resources, load conditions and the like); 
monitor the set of radio resources to determine if another terminal device is seeking to communicate with the terminal device in a D2D manner using the set of radio resources (GAO, para. 61, 65: the detection of the RU signaling by a CH or UE may be triggered by monitoring mode configuration signaling, e.g. when a CH or UE is configured to monitor the RU situation and to report correspondingly to the eNB. Moreover, section discloses in step S150, the CH of the D2D duster begins to send an own RU signaling on the dedicated resource in which the resources selected and reserved in step S140 are signaled towards potential listeners (i.e. other CHs or UEs)); 
receive an indication of an updated set of radio resources available for D2D communications within the wireless telecommunication system from the network entity (GAO, para. 62, 114: In step S130, based on the RU signaling received in step S120, the newly configured D2D pair/cluster determines whether there are suitable resources (i.e. basically free resources) indicated in the allocated resource pool which can be used for the D2D communication to be established); and 
monitor the updated set of radio resources to determine if another terminal device is seeking to communicate with the terminal device in a D2D manner using the set of radio resources (GAO, para. 61, 65: the detection of the RU signaling by a CH or UE may be triggered by monitoring mode configuration signaling, e.g. when a CH or UE is configured to monitor the RU situation and to report correspondingly to the eNB. Moreover, section discloses in step S150, the CH of the D2D duster begins to send an own RU signaling on the dedicated resource in which the resources selected and reserved in step S140 are signalled towards potential listeners (i.e. other CHs or UEs)). 

Regarding claim 16, GAO discloses circuitry for a terminal device for use in a wireless telecommunication system supporting device-to-device (D2D) communications between terminal devices (GAO: FIG. 1), wherein the circuitry is configured to: 
receive an indication of a set of radio resources available for D2D communications within the wireless telecommunication system from a network entity (GAO, FIG. 2, step 10, para. 50: in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10. The number and contents of the resource pools may depend on available resources, load conditions and the like); 
monitor the set of radio resources to determine if another terminal device is seeking to communicate with the terminal device in a D2D manner using the set of radio resources (GAO, para. 61, 65: the detection of the RU signaling by a CH or UE may be triggered by monitoring mode configuration signaling, e.g. when a CH or UE is configured to monitor the RU situation and to report correspondingly to the eNB. Moreover, section discloses in step S150, the CH of the D2D duster begins to send an own RU signaling on the dedicated resource in which the resources selected and reserved in step S140 are signalled towards potential listeners (i.e. other CHs or UEs)); 
receive an indication of an updated set of radio resources available for D2D communications within the wireless telecommunication system from the network entity (GAO, para. 62, 114: In step S130, based on the RU signaling received in step S120, the newly configured D2D pair/cluster determines whether there are suitable resources (i.e. basically free resources) indicated in the allocated resource pool which can be used for the D2D communication to be established); and 
monitor the updated set of radio resources to determine if another terminal device is seeking to communicate with the terminal device in a D2D manner using the set of radio resources (GAO, para. 61, 65: the detection of the RU signaling by a CH or UE may be triggered by monitoring mode configuration signaling, e.g. when a CH or UE is configured to monitor the RU situation and to report correspondingly to the eNB. Moreover, section discloses in step S150, the CH of the D2D duster begins to send an own RU signaling on the dedicated resource in which the resources selected and reserved in step S140 are signaled towards potential listeners (i.e. other CHs or UEs)).

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466